Citation Nr: 1816701	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-13 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel
INTRODUCTION

The Veteran had active naval service from June 1979 to March 1989, and active air service from January 1996 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for restless leg syndrome is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to the Veteran's acoustic trauma sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he has tinnitus that is etiologically related to noise exposure during active service.  Specifically, the Veteran testified that he was exposed to loud noises while listening for radar signals during the course of his duties.  He stated that he wore headphones, and that the headphones would produce a very loud and sudden sound. A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during naval service was submarine electronic technician.  Also, as noted above, the Veteran served in the United States Air Force.  Therefore, the Board finds that the Veteran's reported noise exposure during active service is consistent with the facts and circumstances of his service.  Accordingly, the Board concedes that the Veteran sustained acoustic trauma during active service.  Additionally, the record reflects that the Veteran complained of tinnitus after suffering a head injury while in service.

Service treatment records (STRs) show that Veteran complained of tinnitus on multiple occasions during his active service.  Further, the Veteran is competent to report that he first experienced symptoms of tinnitus while he was in active service and that those symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

The Veteran was afforded a January 2011 VA audiology evaluation.  At that time, the Veteran described the noise exposure noted above.  The examiner diagnosed tinnitus.  The VA examiner opined that the Veteran's tinnitus was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  In this regard, the examiner noted that there were no in-service audiometric findings in the medical records that she reviewed.  She stated that the Veteran provided a private doctors note in August 2005 where he complained about tinnitus, and that the Veteran denied tinnitus in a January 2009 medical note.  The examiner stated that since there are conflicting reports concerning the onset of tinnitus, and limited service treatment records, that she could not determine without speculation whether the Veteran's tinnitus was due to military noise exposure.

In July 2011, an addendum VA opinion was obtained.  In that report the examiner found that the Veteran had a current complaint of constant tinnitus.  She also noted that a July 2005 note showed a complaint of tinnitus since 2003.  However, the examiner again stated that she could not resolve the Veteran's issue without resort to mere speculation.

The Board finds the January 2011and July 2011 VA opinions to be inadequate for adjudication purposes.  In this regard, the examiner did not give appropriate consideration to the Veteran's lay statements regarding in-service noise exposure, and the onset and continuity of his symptoms.  

In that regard, a review of the record shows that the Veteran has consistently complained of tinnitus and stated that tinnitus onset in service.  The Veteran provided multiple buddy statements supporting his contention.  Further, in December 2017 the Veteran testified that he first experienced ringing in his ears in-service, and that the ringing has continued since that time.

In sum, the Veteran is more than competent to report that he first experienced tinnitus during active service and that he has continued to experience such since separation from active service. Additionally, those statements have been found credible by the Board. Furthermore, the Board has conceded the Veteran's exposure to hazardous noise during active service and the Veteran's assertions of experiencing tinnitus as a result of such noise exposure have been consistent throughout the pendency of this claim.
	
Therefore, the Board finds that the preponderance of the evidence is for the claim. Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.




REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

The Board notes that the Veteran has consistently asserted that he was diagnosed with restless leg syndrome while undergoing a 2006 sleep study while still in active service.  Indeed, the Veteran stated the above assertion on his April 2014 substantive appeal, and during his December 2017 videoconference hearing.  The Veteran's STRs during his time in the Navy have been deemed unavailable for review; however, the Veteran testified that the sleep study occurred while he was in the Air Force and that those records should be in his file.  While there are no records of any complaints of his restless leg syndrome, the STRs on file appear to be incomplete.  In that regard, a December 2006 treatment record noted that a sleep study was performed.  Upon review, the Board is unable to locate the sleep study report in the claims file.  On remand, attempts should be made to obtain the Veteran's complete STRs, to specifically include the December 2006 sleep study report.

Additionally, in light of the Veteran's testimony and his report of ongoing symptoms related to his restless leg syndrome, the Board concludes that the Veteran should be afforded a VA examination to determine the nature and etiology of any current restless leg syndrome disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's in-service treatment records during his time in the Air Force.  A specific request should be made to obtain the 2006 in-service sleep study report.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present restless leg syndrome. The examiner should review the claims file and indicate that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any restless leg syndrome is etiologically related to service.

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.

5.  Then, readjudicate the issue of entitlement to service connection for restless leg syndrome.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


